DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16, 18-36 have been canceled. Claims 37-55 have been added. .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 17 in the reply filed on 5-26-21 is acknowledged.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Specification 
The title will have to be changed to more closely relate to the claimed subject matter. 
Claim objections and interpretation
Claim 17 appears to more closely related to a method of screening compounds capable of reducing NET accumulation using a mouse. In addition, the preamble, the phenotype, the [missing] assay, and the drug selected in claim 17 should all have a nexus. In this case, the claim does not require the mouse has NET accumulation or have an active step of assaying whether the compound reduced NETs (or the number of leukocytes/neutrophils). There are also a number of inconsistencies throughout the claim, i.e. the mouse has increased leukocytes or neutrophils, and the compound selected inhibits neutrophil activation/function, but the compound does not necessarily decrease the increased leukocytes or neutrophils found in the mouse. A wild-type mouse can be used equally as well to merely determine if the compound inhibits neutrophil activation/function as claimed. As such, the fact that the mouse expresses exogenous G-CSF and increased leukocytes/neutrophils is virtually meaningless. The phenotype of the mouse must be clearly set forth and an active step related to that phenotype must be assays in order to determine which compounds to select. Furthermore, the “reducing NET accumulation” in the preamble does not have a nexus with the phenotype of the mouse, the desired use of the compound or the compound selected, i.e. a method of screening for a compound that reduces neutrophil extracellular trap (NET) accumulation, the method comprising a) providing a mouse that expresses an exogenous nucleic acid sequence encoding G-CSF operably linked to an 
Despite the fact that the mouse used in claim 17 does not have increased NET accumulation, it appears the balance of G-CSF expression, DNase1/DNase1L3, and NET formation is essential to accumulate NET in the mouse in a manner that models a human condition (pg 5, 3rd full para; pg 30-31). While the mouse used in the method of claim 17 expresses exogenous G-CSF and has increased leukocytes/neutrophils, the claim does not appear to capture the inventive concept described in the specification, which focuses on recapitulating NET formation in mice in a manner that reflects humans. However, the precise scope of mice capable of modeling any specific human disease condition cannot be ascertained. For examination purposes, it is assumed the massive scope of using any mouse expressing exogenous G-CSF with increased neutrophils and leukocytes in claim 17 is the intended scope; however, it is wholly unclear how such mice model any disease condition, specifically involving NET accumulation. Likewise, it is assumed the massive scope of using any mouse expressing exogenous G-CSF that has reduced DNase1/DNase1L3 activity and increased neutrophils and leukocytes in claim 46 is the intended scope; however, it is wholly unclear how such mice model any disease condition, specifically involving NET accumulation. Most specifically, it is unclear how any mouse expressing exogenous G-CSF that has reduced DNase1 and DNase1L3 activity and increased neutrophils and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 17, 37-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to: “A method of making a pharmaceutical composition for reducing NET accumulation, comprising:
(a) providing a genetically modified mouse expressing a heterologous granulocyte colony- stimulating factor (G-CSFI polynucleotide, wherein said genetically modified mouse has an increased number of leukocytes and/or neutrophils in blood; 

(c) selecting an inhibitor of neutrophil activation and function, NET-formation or candidate compound that decomposes NETs that reduces the accumulation of NETs; and 
(d) formulating the inhibitor of neutrophil activation and function, NET-formation or candidate compound that decomposes NETs for administration to a human patient”.
The specification does not provide adequate written description for performing the method of claim 17 to select or make a composition capable of inhibiting neutrophil activation/function or NETs. 
Claims and scope
Claim 17 requires using a mouse genetically modified to express heterologous G-CSF to select and formulate an inhibitor of neutrophil activation/function or NET formation. Claim 17 requires the mouse has increased leukocytes and/or neutrophils but does not require it has NET accumulation or any other symptoms of disease. 
Claim 51 requires the mouse has an increased risk of developing disease. Claim 52 requires the mouse has a risk of developing lupus or RA or has a risk factor that is “an MHC class I allele, a mutation in “the classical complement pathway”, a mutation in the Fc gamma receptors, a deficiency of DNase1 and/or DNase1B, or a defect in NET clearance. Claim 53 requires evaluating whether the candidate inhibits lupus, RA, 
Claim 46 specifically requires the mouse has been “modified to have a reduced activity of [DNase1 and/or DNase1L3] in the blood”. 
The concept of a mouse model of an autoimmune disease encompasses lupus, multiple sclerosis, rheumatoid arthritis, IBS, psoriasis, vitiligo, et al. The invention also relates to decreasing DNases in circulation of the mouse model in order to allow NET formation (pg 5, last full paragraph); however, only claim 46 is so limited. Single and double knockout DNase1 and/or DNase1L3 mice were known in the art as well as actin and heparin (pg 6, last paragraph) which causes decreased DNase1 and/or DNase1L3 in blood, plasma, and serum. 
Accordingly, the universe of diseases being modeled by the mouse used in the method of claim 17 is immense. 
Art at the time of filing 
Koeberl (Human Gene Therapy, 1999, Vol. 10, No. 13, pg 2133-2140) injected AAV encoding G-CSF operably linked to an albumin promoter to mice which increased neutrophils (abstract)
Debs (10086089 & 10905777) injected mice with a vector encoding human G-CSF (Fig. 3 & col. 23). 
Schneider (20120141420) injected AAV encoding G-CSF to mice intramuscularly or intraspinally (para 6, 11) had increased leukocytes (para 6) and neutrophils (Fig. 2, para 76). 
Teachings in the specification 
It is noted here that the specification mentions “current animal models” and “current murine models of inflammatory disease” (pg 2, last 2 para) and the failure of current murine models to predict effectiveness of drugs in humans (pg 5, last full para). however, the specification and the IDS barely scratch the surface regarding the state of the art of expressing exogenous G-CSF in a mammal as required in claim 17 or mouse models of DNase1-/- and/or DNase1L3-/- used for in vitro and in vivo NET assays (claim 46). Pg 24, Examples 2 & 3, describe in vitro and in vivo NET degradation assays; however, the specification and IDS lack general information about the state of in vitro NET assays using neutrophils isolated from test animals, in vivo NET assays using test animals, and screening drugs in vitro or in vivo for their ability to inhibit NET formation/accumulation. The state of these technologies is also not disclosed in the specification or the IDS. For example, the one IDS filed in this application cites a number of US Patents and PGPubs, only two of which (9867871, 9642822) mention NETs or netosis. Specifically, ‘822 discusses in vitro NET assays that involve causing NETs in isolated neutrophils and using DNase, heparin, anti-HNA-3a antibody, PAD4 inhibitor, et al. to degrade NETs in vitro (Fig. 1 and 2); however, neither appear to discuss screening DNase, heparin, or any other drug in vitro using neutrophils isolated from test animals in NET assays, screening drugs in vivo using neutrophils isolated from test animals in NET assays, or screening drugs in vitro or in vivo for their ability to inhibit NET formation/accumulation. Applicants are gently reminded of their duty to disclose relevant art. This includes the state of the art of expressing exogenous G-CSF in a mammal, in vitro NET assays using neutrophils isolated from test animals, in vivo NET 
 Applicants teach: “The discrepancy in extracellular DNase activity between mice and humans likely adds to the inability of current murine models to predict the effectiveness of candidate drugs in humans reliably. While NETs are formed in humans and influence inflammation, they are rapidly degraded in the current murine models of inflammation” (pg 5, 3rd full para).
The specification contemplates using any mouse with reduced DNase1 and/or DNase1L3 activity including spontaneous mutants (pg 6) to prevent rapid degradation of NETs after G-CSF administration; however, only claim 46 is so limited. 
Example 1 (pg 23) discusses DNase activity in DNase1-deficient and DNase1L3-deficient mice. Example 2 (pg 24) describes an in vitro NET degradation assay. 
Example 3 (pg 26) describes an in vivo NET degradation assay in which plasmids encoding G-CSF under the control of a liver specific promoter were injected into DNase1-/- mice, DNase1L3-/- and double knockout (DKO) mice such that G-CSF overexpression and neutrophilia occurred (pg 27, 1st full para, and “results”). The course of G-CSF-induced neutrophilia in WT mice was compared to DNase1-/-, DNase1L3-/-, and DKO mice. “Single KO mice were macroscopically indistinguishable from neutrophilic WT mice (Fig. 2f) and untreated controls (not shown). All DKO mice died within 7 days after induction of G-CSF overexpression and developed a rapidly progressing and severe hypothermia with concomitant hematuria (Fig. 2f, g). No such phenotype was observed in DKO mice injected with the control plasmid (Fig. 2f) (pg 28, 1st full para). 

The specification teaches NETs are found in autoimmune disease, cardiovascular disease, thromboembolic disease, neurodegenerative disease, e.g. Alzheimer’s disease, Parkinson’s disease, old age, atrophy, or cancer, e.g. melanoma, carcinoma, neuroblastoma, as suggested on pg 2, 1st full paragraph. 
Rejections
The specification does not provide adequate guidance for those of skill to overcome the unpredictability of obtaining a mouse model that is capable of reliably establishing the effectiveness of candidate drugs in humans “because they are rapidly degraded in the current murine models of inflammation” (pg 5, 3rd full paragraph). In this case, the specification teaches WT, DNase1-/-, and DNase1L3-/- mice injected with the 
The specification teaches DNase1-/- DNase1L3-/- (DKO) mice injected with the vector encoding G-CSF operably linked to a  liver-specific promoter had neutrophilia and died within 7 days of injection; the specification does not teach they had NET accumulation. 
The specification teaches DNase1-/- DNase1L3-/- (DKO) mice injected with the vector encoding G-CSF operably linked to a  liver-specific promoter AND vectors encoding DNase1 and DNase1L3 had neutrophilia, survived, did not develop severe hypothermia or hematuria, and were indistinguishable from untreated DKO mice (pg 28, last 10 lines); the specification does not teach they had NET accumulation. 
The specification teaches an assay for in vivo NET degradation but does not teach the results of any such assay after administering a vector encoding G-CSF to the mice. 
The specification does not teach the mice model any disease condition in which NETs accumulate regardless of its etiology but specifically any disease in which G-CSF is overexpressed or DNase1 and/or DNase1L3 are deficient. 
The specification does not provide adequate guidance for those of skill to overcome the unpredictability and inconsistencies between mice and humans described on pg 5, 3rd full paragraph and pg 30-31. 
Applicants have not shown one mouse model that has reduced endogenous DNases capable of maintaining NETs that model a wild-type human or any human disease condition, specifically related to an autoimmune, cardiovascular, 
In summary, the specification lacks written description for using the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs, specifically without concomitantly reducing DNase1 and DNase1L3 (to prevent the mouse’s inherent ability to degrade NETs better than humans), as broadly encompassed by claim 17 or that has an increased risk of developing disease or a risk factor that is “an MHC class I allele, a mutation in “the classical complement pathway”, a mutation in the Fc gamma receptors, a deficiency of DNase1 and/or DNase1B, or a defect in NET clearance as required in claim 51-53. 
Claims 17 and 55 also encompasses using neutrophils from the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs; however, the specification does not teach the neutrophils have any structures/functions that model neutrophils found in any human disease condition, specifically related to an autoimmune, cardiovascular, thromboembolic, or neurodegenerative disease, cancer, or any disease in which NETs accumulate. Accordingly, the specification lacks written description for using neutrophils from the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs, specifically without concomitantly reducing DNase1 and DNase1L3 (to prevent the mouse’s inherent ability to degrade NETs better than humans), as broadly encompassed by claim 17 or that has an increased risk of developing disease or a risk factor that is “an MHC class I allele, a mutation in “the classical complement pathway”, a mutation in the Fc gamma receptors, 
The specification does not provide adequate written description for using any genetically modified mouse expressing a heterologous G-CSF as broadly encompassed by claim 17 other than a mouse injected with a nucleic acid sequence encoding an exogenous G-CSF operably linked to an albumin promoter. Claim 17 encompasses any genetic modification of the mouse that results in exogenous G-CSF expression which includes incorporating an exogenous sequence into the genome of the mouse or injecting the mouse with an exogenous sequence encoding G-CSF into the mouse. The specification contemplates using a liver-specific expression vector (pg 2, last line; pg 4, half way; pg 8, end of 2nd para; et al.; however, the specification is limited to using a pLIVE vector in which the coding region of interest is operably linked to an albumin promoter (pg 7, 2nd to last para; pg 26, Example 3). The specification does not correlate the albumin promoter to any other “liver-specific” expression vectors as required in claim 38. The specification does not correlate using the albumin promoter or any other liver-specific promoter to merely expressing the heterologous G-CSF anywhere as broadly encompassed by claim 17. The specification does not correlate injecting the mouse with the vector to incorporating the nucleic acid sequence into the genome of the mouse as broadly encompassed by claim 17. Given the lack of teachings in the specification, applicants do not provide adequate written description for using any genetically modified mouse expressing a heterologous G-CSF as broadly encompassed by claim 17 other than a mouse injected with a nucleic acid sequence encoding an exogenous G-CSF operably linked to an albumin promoter. 
rd full para). The specification teaches DNases are required for survival of experimental neutrophilia (pg 20, last para). The specification does not teach a mouse expressing a heterologous G-CSF that has been modified to have a reduced activity of the DNAseI or DNAse1L3 in the blood, plasma, and/or serum survives. DKO (DNAse1-/- and DNase1L3-/-) mice (required in claim 50) died with 7 days of G-CSF overexpression (pg 4, line 5; pg 5, line 4; pg 28, line 13). DNAse1 and DNase1L3 died of multi-organ damage induced by intravascular DNA clots comprising NETs (pg 30, line 8). The specification does not teach injecting DNAse1-/- and DNase1L3-/- mice with a vector encoding heterologous G-CSF as required in claim 46. The specification does not correlate DNAse1-/- and DNase1L3-/- mice, i.e. genetically modified mice whose genomes comprise an inactivated DNAse1 or DNase1L3 gene, to any other with “reduced activity” of DNAse1 or DNase1L3, e.g. administering an inhibitor of DNAse1 or DNase1L3. Accordingly, the 
The specification does not provide adequate written description for using a mouse in which G-CSF expression is operably linked to an inducible promoter as required in claim 45. The specification contemplates the embodiment on pg 7, last para, and pg 18, 4th paragraph, without providing any guidance as to the phenotype of the mouse, the amount of G-CSF expression required to obtain the phenotype of interest, the amount of increased neutrophil or NETs required to model disease. An adequate written description of a method of screening drugs that treat NET accumulation using a mouse that inducibly expresses exogenous G-CSF and has increased neutrophils requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the desired phenotype of the mouse (beyond having increased neutrophils) and the amount of G-CSF expression to induce to obtain that phenotype. It is not sufficient to define a mouse solely by its principal biological property, i.e. inducibly expresses G-CSF and has increased neutrophils, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any mouse that inducibly expresses G-CSF capable of modeling a phenotype in humans. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all methods of using a mouse that inducibly expresses G-CSF that has increased neutrophils without defining the desired amount of G-CSF expression and phenotype of the mouse is not in compliance with the 

Enablement
Claims 17, 37-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mouse injected with a vector encoding G-CSF operably linked to a promoter, wherein the mouse has neutrophilia, does not reasonably provide enablement for using the mouse as a model of disease, obtaining a mouse with NET accumulation that models a human disease, or to use the mouse or its neutrophils to screen compounds capable of treating NET accumulation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims and their scopes are discussed above. The scope of diseases being modeled by the mouse used in the method of claim 17 is immense. The claims do not require the mice accumulate NET. Only claim 46 requires the mouse has decreased DNase1 and/or DNase1L3 activity in the blood, plasma, or serum. 
The art at the time of filing is discussed above. Debs (10086089 & 10905777) and Schneider (20120141420) taught mice overexpressing G-CSF that had increased leukocytes and neutrophils. 
Teachings in the specification and unpredictability
The unpredictability of obtaining a mouse model of disease relating to autoimmune disease related to NET accumulation is set forth in the specification. 

Applicants teach: “The discrepancy in extracellular DNase activity between mice and humans likely adds to the inability of current murine models to predict the effectiveness of candidate drugs in humans reliably. While NETs are formed in humans and influence inflammation, they are rapidly degraded in the current murine models of inflammation” (pg 5, 3rd full para).
The data in Example 5 show “a discrepancy between humans and mice. Whereas TMA patients show normal levels of DNaselB activity, mice with normal levels of DNaselB do 31 not develop vascular occlusions and organ damage in our experimental models. We therefore compared circulating DNasel and DNase 113 in mice to humans. Murine plasma showed approximately 10-fold higher DNA-degrading activity than human plasma (Fig. 4e). Comparison of plasma from DNasel"7' and DNasel 13‘7" mice to plasma from NHD supplemented with a-hDNasel and heparin, respectively, showed that activity of both DNases is approximately 10-fold higher in mice than in healthy donors (Fig. 4f, g). Finally, we speculated the DNasell3 activity observed in NHD and TMA patients is not sufficient to degrade NETs efficiently. Indeed, NETs were stable in plasma from NHD supplemented with a-hDNasel and in plasma from TMA patients. (Fig. 4h, i). Consequently, TMA patients and mice lacking DNasel and DNasel 13, both cannot degrade NETs efficiently” (pg 30-31). 
The specification contemplates using any mouse with reduced DNase1 and/or DNase1L3 activity including spontaneous mutants (pg 6) to prevent rapid degradation of NETs after G-CSF administration; however, only claim 46 is so limited. 
Rejection 
The specification does not enable those of skill to overcome the unpredictability of obtaining a mouse model that is capable of reliably establishing the effectiveness of candidate drugs in humans “because they are rapidly degraded in the current murine rd full paragraph). In this case, the specification teaches WT, DNase1-/-, and DNase1L3-/- mice injected with the vector encoding G-CSF operably linked to a  liver-specific promoter had neutrophilia but does not teach they have NET accumulation. 
The specification teaches DNase1-/- DNase1L3-/- (DKO) mice injected with the vector encoding G-CSF operably linked to a  liver-specific promoter had neutrophilia and died within 7 days of injection; the specification does not teach they had NET accumulation. 
The specification teaches DNase1-/- DNase1L3-/- (DKO) mice injected with the vector encoding G-CSF operably linked to a  liver-specific promoter AND vectors encoding DNase1 and DNase1L3 had neutrophilia, survived, did not develop severe hypothermia or hematuria, and were indistinguishable from untreated DKO mice (pg 28, last 10 lines); the specification does not teach they had NET accumulation. 
The specification teaches an assay for in vivo NET degradation but does not teach the results of any such assay after administering a vector encoding G-CSF to the mice. 
The specification does not teach the mice model any disease condition in which NETs accumulate regardless of its etiology but specifically any disease in which G-CSF is overexpressed or DNase1 and/or DNase1L3 are deficient. 
The specification does not provide adequate guidance for those of skill to overcome the unpredictability and inconsistencies between mice and humans described on pg 5, 3rd full paragraph and pg 30-31. 

Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to use the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs, specifically without concomitantly reducing DNase1 and DNase1L3 (to prevent the mouse’s inherent ability to degrade NETs better than humans), as broadly encompassed by claim 17 or that has an increased risk of developing disease or a risk factor that is “an MHC class I allele, a mutation in “the classical complement pathway”, a mutation in the Fc gamma receptors, a deficiency of DNase1 and/or DNase1B, or a defect in NET clearance as required in claim 51-53. 
Claims 17 and 55 also encompasses using neutrophils from the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs; however, the specification does not teach the neutrophils have any structures/functions that model neutrophils found in any human disease condition, specifically related to an autoimmune, cardiovascular, thromboembolic, or neurodegenerative disease, cancer, or any disease in which NETs accumulate. Accordingly, it would have required those of skill undue experimentation to determine how to use neutrophils of the mouse to select or make a composition capable of inhibiting neutrophil activation/function or NETs, specifically without concomitantly reducing DNase1 and DNase1L3 (to prevent the 
The specification does not enable making/using a mouse that expresses exogenous G-CSF and has reduced activity of DNase1 and/or DNase1L3 in the blood, plasma, or serum for screening compounds that inhibit NET formation/accumulation as required in claim 46. The specification does not teach any single or double DNase1 or DNase1L3 KO mouse given exogenous G-CSF models any disease for reasons set forth above. In particular, the specification does not teach the specific combination of means for expressing exogenous G-CSF and inhibiting DNase1 and/or DNase1L3 activity in the blood, plasma, or serum that causes NET formation that models any disease condition in humans. The specification teaches NETs are formed in humans and influence inflammation, they are inherently “rapidly degraded in the current murine models of inflammation” (pg 5, 3rd full para). The specification teaches DNases are required for survival of experimental neutrophilia (pg 20, last para). The specification does not teach a mouse expressing a heterologous G-CSF that has been modified to have a reduced activity of the DNAseI or DNAse1L3 in the blood, plasma, and/or serum survives. DKO (DNAse1-/- and DNase1L3-/-) mice (required in claim 50) died with 7 days of G-CSF overexpression (pg 4, line 5; pg 5, line 4; pg 28, line 13). DNAse1 and DNase1L3 died of multi-organ damage induced by intravascular DNA clots comprising NETs (pg 30, line 8). The specification does not teach injecting DNAse1-/- and 
The specification does not enable those of skill to use a mouse in which G-CSF expression is operably linked to an inducible promoter as required in claim 45. The specification contemplates the embodiment on pg 7, last para, and pg 18, 4th paragraph, without providing any guidance as to the phenotype of the mouse, the amount of G-CSF expression required to obtain the phenotype of interest, the amount of increased neutrophil or NETs required to model disease. The specification does not teach the amount of G-CSF required to increase neutrophils, accumulate NETs, or recapitulate any specific disease conditions in humans or any induction strategy required to obtain the desired phenotype. Given the lack of guidance with the specification, those of skill could potentially make the mouse used in the method of claim 45, but it would have required those of skill undue experimentation to determine how to use the mouse as a model of any human disease, ergo to screen drugs for use in treating NET as claimed.  

Indefiniteness

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 37-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because the preamble requires making a pharmaceutical composition for reducing NET accumulation, but then requires administering a candidate inhibitor of neutrophil activation/function, NET formation/accumulation. It is unclear if the test agent is already an inhibitor of neutrophil activation/function or NET formation/accumulation and is a candidate for the pharmaceutical composition or if it encompasses any test agent, and determining whether it inhibits neutrophil activation/function or NET formation/accumulation. It is unclear what is being discerned by the method of administering the test agent to the mouse beyond what was already known about the test agent. More confusing it the fact that there is no nexus between the composition “for reducing” NETs, the test agent administered (that inhibits neutrophil activation/function, inhibits NET formation, or decomposes NET) and the inhibitor selected (that inhibits neutrophil activation/function, inhibits NET formation, or decomposes NET). Most confusing is the fact that the active step of performing an assay using the mouse is completely missing in claim 17. Claim 53 requires evaluating whether the drug candidate reduces/delays symptoms of lupus, RA, or DIC or 
Claim 17 is indefinite because the claim requires selecting an agent capable of inhibiting neutrophil activation/function, NET formation/accumulation; however, the mouse used for screening encompasses a mouse that only has increased leukocytes (leukocytosis). It is unclear how to use a mouse with just leukocytosis to select agents that treat neutrophilia or NET formation/accumulation. 
Claim 17 is also indefinite because it requires selecting an agent capable of inhibiting NET formation/accumulation; however, the mouse used for screening simply has increased leukocytes/neutrophils. It is unclear how to use a mouse with neutrophilia/leukocytosis to select agents that inhibit NET formation/accumulation. The specification and the art at the time of filing do not teach leukocytosis/neutrophilia automatically causes increased NETs. Accordingly, the metes and bounds of the claim are unclear.
Claim 17 requires administering a “candidate compound that decomposes NETs”; however, the method appears to be a method of screening compounds to determine whether they are capable of decomposing NETs. It is unclear whether the claim is limited to administering agents already known to decompose NETs or if it encompasses any agent followed by screening to determine whether they do in fact decompose NETs. This confusion is based in-part on the fact that the claim does not 
The final step of the claim requires formulating the inhibitor of neutrophil activation/function or NET formation/accumulation for administration into a human; however, the preamble is limited to making a composition for decreasing NET accumulation. The specification and the art at the time of filing do not teach inhibitors of leukocytosis/neutrophilia automatically causes inhibit NET accumulation. Accordingly, the metes and bounds of the claim are unclear. 
Claim 43 is indefinite because claim 17 requires the G-CSF is heterologous, i.e. having a different structure, not homologous, while claim 43 requires the G-CSF is “murine G-CSF”. It appears that applicants use the term “murine” as a synonym to “mouse” throughout the specification. Accordingly, it is unclear how claim 43 can further limit claim 17 because mouse G-CSF in claim 43 cannot be heterologous as required in claim 17. If applicants are attempting to somehow limit the G-CSF to non-mouse “murine G-CSF”, clarification is required. If applicants are simply attempting to indicate the G-CSF is exogenous and the mouse overexpresses G-CSF, clarification is also required. 
Claim 51 is indefinite because the phrase “wherein the mouse has a risk factor causing an increased risk of developing disease” is unclear. It is unclear how the phrase “has a risk factor” further limits the mouse in claim 17 which already has increased another phenotype present in the mouse beyond the increase leukocytes/neutrophils. Next, it is unclear how a mouse with the increase leukocytes/neutrophils can be at risk of developing lupus, RA, DIC, or any other disease condition when they do not have any etiologies specific for any disease other than the increase leukocytes/neutrophils. Clarification is required. 
The phrase “mutation in the classical complement pathway” in claim 52 is indefinite because it is unclear whether/how the term “classical” further limits the complement pathway. First, the specification and claims do not require the mouse has a classical complement pathway or develops mutations in complement pathway proteins. Next, It is unclear whether a “classical” complement pathway encompasses any wild-type complement pathway or if the term “classical” refers to a specific complement pathway. Accordingly, it is unclear when mutations are in a “classical” complement pathway as opposed to mutations in a non-“classical complement pathway. Accordingly, the metes and bounds of the claim are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43, 53 and 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 43 fails to further limit claim 17 because “murine” in this case appears to be equivalent to “mouse”; therefore, “mouse G-CSF” cannot be heterologous as required claim 17 because it is already expressed in the mouse. 
Claim 53 fails to further limit claim 17 because the claim requires determining whether “the drug candidate” reduces/delays “the clinical signs of [lupus, RA, and/or DIC”. However, parent claim 17 does not require the mouse a “drug candidate” or that the mouse has clinical signs of lupus, RA, or DIC. Likewise, claim 53 requires the test agent reduces inflammation without first establishing the mouse has inflammation. Next, the phrase “the non-human animal” does not further limit the mouse in claim 17. Next, claim 17 requires administering a “candidate inhibitor of neutrophil activation and function, NET formation or a candidate compound that decomposes NETs”; it does not require administering a “drug candidate” as required in claim 53. Claim 17 requires the mouse has increased leukocytes/neutrophils; it does not require the mouse has symptoms of lupus, RA, NIC or any other disease. Finally, claim 53 requires evaluating whether the “drug candidate [inhibits/reduces/ameliorates] inflammation in the non-human mammalian animal”; however, claim 17 does not require the mouse has 
Claim 55 fails to further limit claim 17 because it requires contacting neutrophils from the mouse with the test agent; however, the step in claim 55 does not have any meaning in context of claim 17 by performing any assay on the cells, using the results of such an assay to help in the selecting step, or discerning anything new about the test agent. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 37, 43, 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Loving (Biologicals, J. International Assoc. of Biological Standardization, No. 2013, Vol. 41, No. 6, pg 368-376) in view of Demers (PNAS, 2012, Vol. 109, No. 32, pg 13076-13081). 
Loving administered Ad5 encoding exogenous G-CSF to pigs which caused increased neutrophils. Loving did not teach using a mouse. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administering a vector encoding G-CSF to an animal as described by Loving using a mouse as described by Demers. Those of ordinary skill in the art at the time of filing would have been motivated to replace the pig with a mouse to save space and money. 
Loving did not use the pig to screen for compounds that inhibit NET accumulation. 
However, Demers used the mice to screening whether Dnase1, i.e. a “candidate inhibitor of NET” formation/accumulation as claimed, inhibited NET formation. Demers “selected” the DNase1 as required in step c) because Demers taught it decreased NET accumulation. The DNase1 is formulated for administration in humans as required in step d) because it is in a pharamaceutically acceptable carrier for mice which model humans. Demers did not teach the mouse was genetically modified to express the exogenous G-CSF as encompassed by claim 17. 
Thus, it would also have been obvious to those of ordinary skill in the art at the time of filing to administer a vector encoding G-CSF to an animal as described by Loving and select and administer DNase1 as described by Demers. Those of ordinary skill in the art at the time of filing would have been motivated to administer DNase1 to investigate the role of DNase1 in NET inhibition and to ameliorate the accumulated NETs. 

Claim 43 has been included because Demers taught using mouse G-CSF. 
Claim 51-53 have been included because the mouse MUST inherently have the “risk factors” claimed because it has the same structure required in claim 51; the “risk factors” MUST logically flow from administering the vector encoding exogenous G-CSF. 
Claim 54 has been included because DNase1 decomposes NETs. 
Claim 55 has been included because Loving isolated neutrophils and treated them with compounds (section 2.6.2) which is equivalent to administering a candidate inhibitor of neutrophil activation/function as required in claim 17. The compounds are “selected” as “an inhibitor of neutrophil activation” as claimed because the claim does not require performing any assay after administering the compound that determines whether the compound inhibits neutrophil activation and because Loving clearly selected the compounds for administration to the animal. The compounds are formulated for administration in a human patient as required in step d) because the compound is in a pharamaceutically acceptable carrier for animals that model human patients. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 17, 37, 38, 40-43, 46-49, 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO 2012166611) in view of Koeberl (Human Gene Therapy, 1999, Vol. 10, No. 13, pg 2133-2140). 

Wagner did not teach the mice expressed exogenous G-CSF as required in claim 17. 
However, Koeberl injected AAV encoding mouse G-CSF operably linked to an albumin promoter to mice via tail vein which increased neutrophils (abstract). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to use genetically modified DNase-/- mice with increased neutrophils and NETs to screen drug candidates for NET inhibition described by Wagner and having them express exogenous G-CSF as described by Koeberl. Those of ordinary skill in the art at the time of filing would have been motivated to express exogenous G-CSF in the mice of Wagner to further investigate the role of G-CSF in NET formation and to more closely reflect disease conditions in humans in which G-CSF is overexpressed. 
Claims 38-39 have been included because the albumin promoter is liver-specific. 
Tail vein injection is “systemic” as required in claim 40 and intravenous as required in claim 41. 
Tail vein injection is “hydrodynamic” as required in claim 42 because it requires pressure of liquid via a syringe plunger. 

Claims 46-49 have been included because Wagner used DNase-/- mice. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO 2012166611) in view of Koeberl (Human Gene Therapy, 1999, Vol. 10, No. 13, pg 2133-2140) as applied to claims 17, 37, 38, 40-43, 46-49, 51-55 and further in view of Debs (10086089). 
The combined teachings of Wagner and Koeberl taught screening candidate inhibitors of NET formation (DNase, heparin, PAD4 inhibitor, anti-HNA-3a antibody, et al.) (para 84, 91) using genetically modified DNase-/- mice that express a nucleic acid sequence encoding an exogenous G-CSF operably linked to an albumin promoter, wherein the mouse has increased leukocytes/neutrophils/NETs for reasons set forth above. 
The combined teachings of Wagner and Koeberl did not teach using a plasmid to expressed exogenous G-CSF as required in claim 39. 
However, Debs used a plasmid encoding mouse G-CSF to mice via tail vein which increased neutrophils. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to screen candidate inhibitors of NET formation using genetically modified DNase-/- mice that express a nucleic acid sequence encoding an exogenous G-CSF operably linked to an albumin promoter, wherein the mouse has increased 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO 2012166611) in view of Koeberl (Human Gene Therapy, 1999, Vol. 10, No. 13, pg 2133-2140) as applied to claims 17, 37, 38, 40-43, 46-49, 51-55 and further in view of Schaebitz (WO 2004058287). 
The combined teachings of Wagner and Koeberl taught screening candidate inhibitors of NET formation (DNase, heparin, PAD4 inhibitor, anti-HNA-3a antibody, et al.) (para 84, 91) using genetically modified DNase-/- mice that express a nucleic acid sequence encoding an exogenous G-CSF operably linked to an albumin promoter, wherein the mouse has increased leukocytes/neutrophils/NETs for reasons set forth above. 
The combined teachings of Wagner and Koeberl did not teach using the nucleic acid sequence of SEQ ID NO: 1 to express the exogenous G-CSF as required in claim 44. 
However, Schaebitz described SEQ ID NO: 1.
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to screen candidate inhibitors of NET formation using genetically modified DNase-
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Since the time of filing, Serpas (PNAS, 2019, “Dnase1l3 deletion causes aberrations in length and end-motif frequencies in plasma DNA”, Vol. 116: 641–649) taught a DNase1L3 knockout mouse, and  


Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632